*572Judgment unanimously reversed upon the law, with thirty dollars costs to appellant, and judgment directed in favor of plaintiff for the sum of $254, with appropriate costs in the court below. ■
The undisputed proof establishes that the plaintiff, an attorney, received the assignment of the claim against the defendant in payment for the rendition of professional services on behalf of the assignor of the claim. Pursuant to section 275 of the Penal Law, the action, therefore, is maintainable.
No opinion.
Present — Lewis, Smith and McCooby, JJ.